Citation Nr: 0718398	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
a low back muscle strain.  

The Board remanded the veteran's case to the RO for further 
development n decisions dated in July 2004, June 2005, and 
March 2006.  This development has since been completed to the 
extent possible.  The case was returned to the Board in April 
2007.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed

2.  There is no evidence of a current low back disorder.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.  §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in June 2006 and September 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

The veteran contends he is entitled to service connection for 
a low back disorder which he alleges was a result of an 
injury which occurred during military service.  The Board has 
considered his contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Service medical records show that the veteran, who was 
driving, was involved in a motor vehicle accident in April 
1995.  His car was struck on the passenger side.  At the time 
of initial treatment, the veteran complained of low back pain 
with mild to moderate tenderness to palpation in his L4-L5 
area of his sacral spine.  The diagnosis was muscle strain.  
Service records are negative for continued complaints or 
treatment for low back pain and the veteran waived a medical 
examination in September 1997 prior to his discharge from 
service.  The record is also completely void of any evidence 
of medical treatment for a low back disorder since the 
veteran's separation from service in October 1997.
  
The veteran stated that he continued to experience back pain 
from this incident, in his formal claim dated in June 2001.  
In his November 2002 substantive appeal, the veteran stated 
that he had been evaluated by a chiropractor and was 
essentially told that the only available treatment was spine 
adjustment.  Thereafter, in July 2003, the RO sent the 
veteran correspondence which asked him to identify any 
treatment providers and/or submit any evidence of medical 
treatment related to his low back disorder.  The veteran did 
not respond; however he later notified VA of a mailing 
address change.  Since then, pursuant to several remands, the 
RO has sent several similar notices requesting additional 
evidence to the veteran's updated mailing addresses.  
However, the wrong city was included on these letters and the 
veteran presumably did not receive such correspondence.  

The Board notes that more recently, the RO again sent similar 
correspondence to the veteran's correct and last known 
address in June 2006 and September 2006; and requested that 
he either identify medical treatment providers or submit any 
medical treatment records.  The veteran has not responded to 
any of the correspondence, nor has he submitted any evidence 
of medical treatment for a low back disorder or identified 
any record that he wishes to RO to obtain.

The Board notes that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As the veteran has not provided any additional evidence, the 
appeal will be decided upon the available evidence in the 
record.  

As noted, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303 (2006).  In this 
appeal, there is no evidence that a chronic low back disorder 
manifested in service as a result of the low back injury in 
1995.  As noted, there was only one instance of treatment 
concurrent with the 1995 injury, and no records of continued 
complaints or clinical treatment for back pain or problems.  
In addition, there is absolutely no evidence of treatment or 
clinical diagnosis of a low back disorder since discharge.  
Furthermore, there is no medical nexus opinion in the record 
which shows that the veteran has a current low back 
disability that was caused by an injury in military service.  
Thus, there is no basis upon which the Board may award 
service connection.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran may believe that he has a current low back disorder, 
there is no indication that he has specialized medical 
training or knowledge, and thus he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a low back 
disorder have not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).



ORDER

Service connection for a low back disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


